FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

NOLL GARCIA,                            
                 Plaintiff-Appellant,
STATE FARM   FIRE AND CASUALTY
COMPANY,
               Intervenor-Appellee,
                 v.                           No. 05-35647
DENNIS BROCKWAY; ROBERT                          D.C. No.
STEWART; STEWART MILES &                   CV-03-00193-MHW
ASSOCIATES,                                  District of Idaho,
             Defendants-Appellees,                 Boise
                and
J. J. ZAVOSHY; Y. W. ZAVOSHY;
H&H PROPERTIES; ZAVOSHY REV.
INTER VIVOS TRUST,
                       Defendants.
                                        




                              363
364                  GARCIA v. BROCKWAY



TAMARA THOMPSON; DISABLED               
RIGHTS ACTION COMMITTEE (a Utah
non-profit corporation),
               Plaintiffs-Appellants,         No. 06-15042
                 v.                              D.C. No.
GOHRES CONSTRUCTION CO., a
Nevada corporation; MARC                   CV-05-00156-ECR
                                            District of Nevada,
GOHRES,                                         Las Vegas
                         Defendants,              ORDER
                and
MICHAEL E. TURK,
               Defendant-Appellee.
                                        
                    Filed January 7, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.